Citation Nr: 0316641	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-08 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from January 1973 to April 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a right knee disorder.  
The Board has construed the veteran's May 1995 statement with 
attached evidence as a notice of disagreement with the above 
determination.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).

In a supplemental statement of the case in November 2002 the 
New York RO determined that new and material evidence had 
been submitted to reopen the claim.

The veteran presented oral testimony at a hearing in March 
2003 before the undersigned Veterans Law Judge.  A copy of 
the transcript is on file.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  
Therefore, although the VA RO in New York reopened the claim, 
the issue is as stated on the title page.

The Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.  The issue of 
entitlement to service connection for a right knee disorder 
will be discussed in the remand portion of this decision.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the Veterans Claims Assistance Act of 2000 (VCAA) is 
premature at this time.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
right knee disorder in a June 1987 decision.

2.  The evidence submitted since the Board's June 1987 
decision bears directly or substantially upon the issue at 
hand, is not essentially duplicative or cumulative; and it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1987 decision, wherein the 
Board denied entitlement to service connection for a right 
knee disorder is new and material, and the appellant's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104(b) (West 2002);  38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1100, 20.1104, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The evidence which was of record prior to the June 1987 Board 
decision, wherein the Board denied the claim of entitlement 
to service connection for a right knee disorder to include 
arthritis of the right knee, includes the service medical 
records (SMRs), VA outpatient treatment records, and VA 
hospitalization records.  

The SMRs show that the veteran sought treatment in 1973 for 
complaints of stiffness and partial immobility in the right 
knee.  He denied any trauma and reported a sudden onset while 
on guard duty.  He mentioned that walking seemed to aggravate 
it.  The clinical impression was a strain and he was 
recommended for light duty for two days.  An Ace wrap was 
applied to the right knee.  The SMRs contain no further 
reference to complaints, treatment or diagnosis concerning 
the right knee.  

VA treatment records show that in July 1975 the veteran had 
complaints of right knee pain while walking.  He gave a 
history of having fallen on his right knee three months 
earlier while walking and injuring his right knee.  After 
examination, the veteran underwent right knee surgery in 
October 1975.  He later received treatment of his 
postoperative residuals of the right knee and continued to be 
troubled by right knee symptoms.  In early 1985 the diagnosis 
was status postoperative meniscectomy of the right knee with 
degenerative arthritis and chondromalacia patella.

The Board denied entitlement to service connection for a 
right knee disability.  The Board found that the veteran 
sustained an acute strain of the right knee in service in 
September 1973 without any evidence of trauma.  There was no 
causal relationship between the acute episode in service and 
a post service injury to the right knee in 1975.  

The evidence submitted subsequent to the Board's June 1987 
decision is reported in pertinent part below.

The veteran sought service connection for arthritis of the 
right knee in February 1994 and evidence reviewed in the July 
1994 rating decision included VA outpatient treatment records 
showing complaints and treatment for arthritis of the right 
knee.  The RO considered these were cumulative and provided 
no new basis for consideration of the claim.  The RO 
determined that new and material evidence had not been 
submitted.  This decision was not appealed.

In the February 1996 rating decision the RO reviewed 
duplicate copies of 1975 treatment records, a January 1990 
operative report of right knee arthroscopy, and a January 
1994 x-ray report.  

In July 1996 the veteran submitted a statement describing the 
incident in service in 1973, and stated that since that time 
his right knee had gotten worse.  The RO determined this was 
not new and material evidence and denied the claim for 
service connection for a right knee disorder.  

In October 1996 the veteran submitted a certified copy of his 
DD Form 214, and duplicate copies of a January 1990 operative 
report, a January 1994 x-ray report, hospital treatment 
records in October and November 1975 and a November 1975 
operative report.

A reply to a request for treatment records from St. Vincent's 
Medical Center based on information provided by the veteran 
indicated that treatment dates were not found.

The veteran also indicated that he had received treatment at 
the Bronx VA Medical Center and those records were previously 
of record.

Additional medical records submitted in June 1998 consisted 
of an October 1975 request for administration of anesthesia, 
a December 1997 report of a magnetic resonance imaging (MRI) 
of the right knee, a duplicate copy of a January 1994 x-ray 
report, September and December 1996 x-ray reports, and 
private treatment records in 1995, 1996, and 1997.

Evidence received in June 2000 consisted of treatment records 
from the Albany Medical Center in December 1999 and January 
2000. 

VA outpatient treatment records submitted for the period from 
November 2001 to August 2002 show treatment for 
osteoarthritis of the right knee.

In August 2002 a VA staff physician wrote that the veteran 
had severe osteoarthritis of the right knee, described the 
manifestations, and noted that he was being treated in the 
orthopedic clinic.  The doctor annotated his statement as 
follows:  "Please note that his injuries appear to be 
related to his injuries sustained while serving in the 
military, which resulted in [right] knee surgery in 1975."

Additional evidence also included the report of a VA 
Compensation and Pension examination for joints in August 
2002.  The examiner commented that the veteran's symptoms in 
service were due to chondromalacia patellae, mild.  He then 
injured his right knee post service and had a lateral 
meniscal tear.  He had multiple right knee surgeries.  He 
concluded that the veteran did not have a chronic knee 
disability in the service.  

A VA orthopedic clinic note dated in November 2002 shows a 
history of traumatic osteoarthritis initiated from injury 
sustained in 1973 that resulted in lateral meniscectomy, 
essentially speeding up and/or resulting in degenerative 
changes within the right knee.  

The veteran testified in March 2003 at a personal hearing as 
to the knee strain in service and the symptomatology since 
service.  


Criteria

New and Material Evidence

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.


When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105;  38 C.F.R. §§ 20.1103, 20.1104.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

According to the regulations, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (2002).

Service connection can also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. 1101, 1112(a)(1), 1113; 38 C.F.R. 
3.307, 3.309(a) (2002).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for a right knee disorder.  

In this case service connection for a right knee disorder was 
previously denied by the Board in June 1987.  38 U.S.C.A. 
§ 7103 (West Supp. 1996).  When a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based on the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  The claim shall be 
reopened, and the former disposition of the claim reviewed if 
new and material evidence is secured or presented.  
38 U.S.C.A. § 5108 (West 1991).  

The Board must make its own determination as to whether 
reopening is proper because an RO determination as to whether 
evidence is "new and material" for purposes of reopening is 
subject to de novo adjudication by the Board.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a right knee disorder 
to warrant reopening the veteran's claim for service 
connection.  

Evidence pertinent to the claim of service connection for a 
right knee disorder has been submitted which was not in the 
record at the time of the September 1996 determination.  The 
evidence presented includes statements made by the appellant 
through testimony at a hearing, duplicates of medical 
records, and private and VA medical records.

A VA staff physician has provided an opinion in August 2002 
that the right knee injuries appeared to be related to 
injuries sustained in service which resulted in right knee 
surgery in 1975.  

In addition, a November 2002 VA outpatient clinic note noted 
a history of traumatic osteoarthritis initiated from injury 
sustained in 1973 that resulted in lateral meniscectomy and 
led to degenerative changes within the right knee.  

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired right knee 
disorder.   

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a right knee 
disorder, the first element has been met.  As the Board noted 
earlier, development is being undertaken as to the issue of 
service connection on a de novo basis for a right knee 
disorder on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
right knee disorder, the appeal is granted to this extent 
only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reopened the claim of entitlement to service 
connection for a right knee disorder and additional 
development is needed prior to appellate review.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001)and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In addition, the veteran submitted additional pertinent 
evidence to the Board without a waiver of consideration by 
the agency of original jurisdiction.  

To ensure full compliance with due process and duty to assist 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should arrange for a VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity and etiology of any current right 
knee disorder(s) which may be present.  


The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted. 

In light of the veteran's claim as to 
allegedly injuring his right knee in 
service, the diagnosis of right knee 
strain in service, trauma to the right 
knee post-service, the two medical 
opinions in the file in August 2002, and 
an orthopedic clinic note dated in 
November 2002, the examiner must address 
the following medical issues as to the 
etiology any right knee disorder(s) found 
on examination: 

(a) What is the diagnosis(es) of the 
veteran's right knee disorder(s)? 

(b) Is it at least as likely as not that 
any right knee disorder(s) found on 
examination is/are etiologically or 
causally related to any incident of 
service origin, or if preexisting service, 
was/were aggravated thereby? 

Any opinions expressed should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the claims 
file to ensure that any other notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
on a de novo basis, the issue of 
entitlement to service connection for a 
right knee disorder.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2002).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



